Citation Nr: 1615140	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for 38 U.S.C. Chapter 30 (Montgomery GI Bill) educational assistance benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1996 to November 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO) which determined that the Veteran had received an other than honorable discharge and therefore did not meet the basic eligibility criteria for 38 U.S.C., Chapter 30 (Montgomery GI Bill) educational assistance benefits.  The Board has reviewed the education file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that he is eligible for 38 U.S.C., Chapter 30 (Montgomery GI Bill) educational assistance benefits as he received an honorable discharge from his first enlistment.  

The Veteran's complete service personnel documentation is not of record.  VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that the Veteran's complete service personnel records be forwarded for incorporation into the record.  If no additional service personnel records are located, a written statement to that effect should be incorporated into the record.   

2.  Then readjudicate the issue on the Veteran's basic eligibility for 38 U.S.C., Chapter 30 (Montgomery GI Bill) educational assistance benefits.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

